Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsui et al. (US 2017/0271436).
Regarding claim 1, Tsui discloses a capacitor, comprising:
an electrode layer (252/254) comprising a first electrode and a second electrode separated from each other [Fig. 1A];
a laminated structure comprising n dielectric layers (210,213,216) and n+1 conductive layers (204/212/214,218), wherein the n dielectric layers and the n+1 conductive layers form a structure that a conductive layer and a dielectric layer are adjacent to each other, and the laminated structure forms at least two columnar structures (vertical portions C1-C4), and n is a positive integer [Fig. 1A, annotated below]; and
an interconnection structure (242,246,248,244) configured to electrically connect an odd-numbered conductive layer (204/214) in the n+1 conductive layers to the first electrode (252) and electrically connect an even-numbered conductive layer (212/218) in the n+1 conductive layers to the second electrode (254) [Fig. 1a, annotated below].

    PNG
    media_image1.png
    509
    777
    media_image1.png
    Greyscale

Regarding claim 2, Tsui discloses wherein the at least two columnar structures comprise at least one first columnar structure (C1) and at least one second columnar structure (C4), wherein a size of the first columnar structure (C1) is greater than that of the second columnar structure (C4) [Fig. 1A, annotated above].
Regarding claim 3, Tsui discloses wherein the at least two columnar structures comprise one first columnar structure (C1 or C3) and at least two second columnar structures (C2 and C4) [Fig. 1A, annotated above].
Regarding claim 4, Tsui discloses wherein the interconnection structure (242) is connected to the n+1 conductive layers (204) at a top end of the first columnar structure (C1) [Fig. 1A, annotated above].

Regarding claim 7, Tsui discloses wherein the columnar structure (C1-C4) is a rectangular parallelepiped structure or a cylindrical structure [Fig. 1A, annotated above].
Regarding claim 8, Tsui discloses wherein the capacitor further comprises: an insulating layer (the insulator from the SOI substrate, and 241) disposed above and below the laminated structure [Fig. 1A and paragraph 0015].
Regarding claim 9, Tsui discloses wherein the interconnection structure (242,246,248,244) is a conductive through hole that passes through the insulating layer (241) and is respectively connected to the n+1 conductive layers [Fig. 1A].
Regarding claim 10, Tsui discloses wherein n is greater than or equal to 5 [paragraph 0019].
Allowable Subject Matter
Claims 11-20 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu et al. (US 2019/0103227) teaches a laminated structure (102-107) and an interconnection structure (108/109) in Figures 1-2.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jose R Diaz/          Primary Examiner, Art Unit 2815